Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 07/30/2021, in which claim 22 has been cancelled, claims 1-21 are presented for the examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 11,13-14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over et al (US 2010/0088579, referred herein after Hafner) in view of Subramanian et al. (US 9,268,644, referred herein after Subramanian).



As per claim 1, 11, 21, Hafner discloses a method of input/output (I/O) management, the method comprising: 
in response to receiving an I/O request for a redundant array of independent disks (RAID), determining a stripe of the RAID related to the I/O request (Fig. 1-3, [0063], “host 100 submits an I/O request for first data to RAID I/O manager 140.”); 
determining metadata corresponding to the stripe, the metadata indicating validity of current data in a corresponding data block of the RAID, the data block comprising one or more stripes (Fig. 5, step P500, [0067], [0038], wherein the check data is interpreted as metadata, which is used to validate the data, [0052], “Depending on implementation, protection information may comprise parity information and check data (e.g., validity metadata (VMD) and atomicity metadata (AMD))”); 
in response to the metadata indicating that the current data is valid, executing the I/O request by accessing the RAID (Fig. 3, step P325, P340, [0063], [0064], “If validation is successful (P325), the request is serviced by RAID I/O manager 150 (P340).”); and 

Hafner does not specifically discloses wherein the metadata corresponding to the stripe comprises an individual bit indicating validity of the corresponding data block of the RAID;
in response to the metadata indicating that the current data is invalid and the I/O request being a read operation for the stripe of the RAID related to the I/O request, responding to the I/O request by directly returning zero data as a result of the read operation without reading any disk in the RAID;

However, Subramanian discloses wherein the metadata corresponding to the stripe comprises an individual bit indicating validity of the corresponding data block of the RAID (Fig. 2, step 203, Col. 5, lines 5-11, wherein the individual bit indicates the validity of the corresponding data block of the RAID);
in response to the metadata indicating that the current data is invalid and the I/O request being a read operation for the stripe of the RAID related to the I/O request, responding to the I/O request by directly returning zero data as a result of the read operation without reading any disk in the RAID (Fig. 2, step 203, 207, Col. 5, lines 17-25, in response to determining invalid data (value 0), zero data is provided); 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Subramanian’s RAID acceleration method into Hafner’s method of data integrity validation in computing system because one of the ordinary skill in the art would have been motivated to avoid performance penalties associated with reading data from the volumes by discarding the read I/O.

As per claim 3, 13, Hafner discloses the method of claim 1, wherein executing the I/O request comprises: 
in response to the I/O request being a read operation, reading the current data in the stripe of the RAID as a result of the read operation; and 
in response to the I/O request being a write operation, writing write-in data comprised in the I/O request into the stripe of the RAID ([0055], “Array controller 120 services read and write requests and other input and output (I/O) requests for disk drives 180 by way of disk interface 170.”).

As per claim 22, Hafner discloses the method of claim 1, wherein the I/O request comprises a read operation for the stripe of the RAID related to the I/O request ([0067], wherein I/O request is mapped to the stripe as claimed).

As per claim 4, 14, Hafner does not specifically discloses the method of claim 1, wherein responding to the 1/O request with zero data as the current data comprises: in response to the I/O request being a write operation, writing the zero data into the stripe to replace the current data, and writing write-in data comprised in the I/O request into the stripe into which the zero data has been written;

However, Subramanian discloses responding to the 1/O request with zero data as the current data comprises: in response to the I/O request being a write operation, writing the zero data into the stripe to replace the current data, and writing write-in data comprised in the I/O request into the stripe into which the zero data has been written (Fig. 3, step 303-307, Col. 5, lines 47-52, “At operation 307, the write I/O may be modified by the module 100 to write "0" in any chunks of the stripe not originally being written by the write I/O. The modified write I/O may be provided to, and fulfilled by, the volumes 111a-111d. Because the entry associated with the stripe in the bitmap 109 was a "0", the stripe initially contained zero or invalid data. Thus, the thin disk layer 107 may have the volumes 111a-111d overwrite the invalid data with "0" bit values. In addition, the thin disk layer 107 of the module 100 may write a "1" in the entry of the bitmap 109 corresponding to the stripe.”);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Subramanian’s RAID acceleration method into Hafner’s method of data integrity validation in computing system because one of the ordinary skill in the art would have been motivated to avoid performance penalties associated with reading data from the volumes by discarding the read I/O.


Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner and Subramanian in view of Marshall et al. (US 8,539,197, referred herein after Marshall).


As per claim 2, 12, neither Hafner nor Subramanian specifically discloses the method of claim 1, wherein determining the metadata comprises: 
determining a position of the metadata in the RAID based on the determined stripe; and obtaining the metadata from the RAID based on the determined position;

However, Marshall discloses determining a position of the metadata in the RAID based on the determined stripe; and obtaining the metadata from the RAID based on the determined position (Col. 23, lines 31-67, “If an appropriate modulus scheme is used, the location of the logical area for each stripe can be determined using the default position according to the modulus. For any stripe or logical area that is moved, the new position could be tracked using a relatively small override table, reducing the amount of metadata that needs to be stored to track the positions of the various stripes.”);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Marshall’s location tracking of metadata in shared resource system into Hafner’s method of data integrity validation in computing system and Subramanian’s RAID acceleration method because one of the ordinary skill in the art would have been motivated to reduce the amount of metadata that needs to be stored to track the positions of the various stripes.

Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner and Subramanian in view of Jakowski et al. (US 2018/0089088, referred herein after Jakowski).

As per claim 5, 15, Jakowski discloses the method of claim 4, further comprising:  17in response to the I/O request being the write operation, modifying the metadata to indicate that the current data in the stripe is valid (Fig. 13, step 1312, 1314, [0051]-[0052], “the cache manager 104 calls the storage driver 128 to write (at block 1312) the read logical blocks of data, having the first block (or sector) size, to the storage 116. For each written block of data to the storage 116, the cache manager 104 generates (at block 1314) modified metadata for the block of data written to the storage 116 indicating that the read block of data for the logical address is clean”, wherein the data indicating clean is interpreted as valid data as claimed).


As per claim 6, 16, neither Hafner nor Subramanian specifically discloses the method of claim 1, further comprising: in response to receiving a notification indicating that the current data in the data block is out of use, modifying the metadata to indicate that the current data is invalid;

However, Jakowski discloses in response to receiving a notification indicating that the current data in the data block is out of use, modifying the metadata to indicate that the current data is invalid (Fig. 2, dirty flag, [0036], wherient he dirty flag indicated data invalid);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Jakowski’s method of persistent blocks of data and metadata in non-volatile memory into Hafner’s method of data integrity validation in computing system and Subramanian’s RAID acceleration method because one of the ordinary skill in the art would have been motivated to perform the synchronization operation to write modified blocks of data in the NVM cache to the storage.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner and Subramanian in view of Scharland et al. (US 7,694,119, referred herein after Scharland).

As per claim 7, 17, neither Hafner nor Subramanian specifically discloses the method of claim 1, further comprising: in response to creation of the RAID, initializing each metadata for each of data blocks in the RAID, such that each metadata indicates that current data in the corresponding data block of the RAID is invalid;

However, Scharland discloses in response to creation of the RAID, initializing each metadata for each of data blocks in the RAID, such that each metadata indicates that current data in the corresponding data block of the RAID is invalid (Fig. 6, step 304, 306, Col. 11, lines 16-47, “the DA performs initialization processing to initialize the track id table entries for those portions of the devices in accordance with the configuration information. At step 306, the DA sets the invalid bit and enters the appropriate signature into the CRC portion 220b for each track id table entry being initialized.”);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Scharland’s device initialization method into Hafner’s method of data integrity validation in computing system and Subramanian’s RAID acceleration method because one of the ordinary skill in the art would have been motivated to defer updating the table entry with valid metadata and subsequently performing at a later point in time.

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner and Subramanian in view of Holt (US 2003/0145270, referred herein after Holt).

As per claim 8, 18, neither Hafner nor Subramanian specifically discloses the method of claim 1, further comprising: in response to failure of a first disk in the RAID, recovering metadata in the first disk based on metadata in a further disk of the RAID;

However, Holt discloses in response to failure of a first disk in the RAID, recovering metadata in the first disk based on metadata in a further disk of the RAID (Fig. 1, step 80, [0039]-[0040], “the data is reconstructed using RAID parity”);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Holt’s data recovery method using CRC as metadata to protect against drive anomaly into Hafner’s method of data integrity validation in computing system and Subramanian’s RAID acceleration method because one of the ordinary skill in the art would have been motivated to perform data integrity check with generating CRC.


As per claim 9, 19, neither Hafner nor Subramanian specifically discloses the method of claim 1, further comprising: in response to failure of a first disk in the RAID, determining the metadata corresponding to each of data blocks associated with the first disk; and recovering, based on the determined metadata, data in each of data blocks associated with the first disk;

However, Holt discloses in response to failure of a first disk in the RAID, recovering metadata in the first disk based on metadata in a further disk of the RAID (Fig. 1, step 80, [0039]-[0040], “the data is reconstructed using RAID parity”);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Holt’s data recovery method using CRC as metadata to protect against drive anomaly into Hafner’s method of data integrity validation in computing system and Subramanian’s RAID acceleration method because one of the ordinary skill in the art would have been motivated to perform data integrity check with generating CRC. 

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner, Subramanian and Holt in view of Bennett (US 2014/0310483, referred herein after Benett).

As per claim 10, 20, Holt discloses the method of claim 9, wherein recovering the data comprises: in response to the metadata indicating that the current data is valid, recovering the data of the data block in the first disk based on data of a corresponding data block in a further disk of the RAID  (Fig. 1, step 80, [0039]-[0040], “the data is reconstructed using RAID parity”); and 
Neither Hafner, Subramanian nor Holt discloses in response to the metadata indicating that the current data is invalid, maintaining the data block as null data in the first disk;

However, Bennett discloses in response to the metadata indicating that the current data is invalid, maintaining the data block as null data in the first disk ([0083]-[0084]);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Benett’s method of managing storage of data in non-volatile memory into Holt’s data recovery method using CRC as metadata to protect against drive anomaly and Hafner’s method of data integrity validation in computing system and Subramanian’s RAID acceleration method because one of the ordinary skill in the art would have been motivated to update the recovered metadata so that the metadata correctly represents the stored data. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Reference Dong teaches a technique in response to receiving an I/O request for a redundant array of independent disks (RAID), placing the I/O request in a corresponding waiting queue based on a stripe related to the I/O request in the RAID; and in response to the I/O request being granted to process, executing the I/O request based on storage of data of the stripe in a cache memory.
Reference Abrol teaches technique maintaining identifier service consistency within a storage system, including, responsive to a write operation for a dataset: assigning an identifier for the write operation, wherein the identifier is equal to a current identifier from an allowable set of identifiers; storing, within a metadata header for the dataset, metadata indicating the assigned identifier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114